Citation Nr: 9932040	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-23-075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, post operative status.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for residuals of an 
injury to the left testicle.  

4.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of a 
fracture of the thoracic spine, currently evaluated as 20 
percent disabling.  

6.  Entitlement to an increased (compensable) rating for 
residuals of an injury to the cervical spine.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1993 to April 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the RO which 
denied service connection for a right knee disability, left 
knee disability, residuals of an injury to the right foot, 
residuals of a left testicle injury and residuals of a neck 
injury.  The RO also granted service connection for residuals 
of a thoracic spine injury and for migraine headaches which 
were each assigned a noncompensable rating.  

In August 1997 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In his decision of September 
1997, the hearing officer granted service connection for the 
residuals of a cervical spine injury and assigned a 
noncompensable evaluation for this disability.  The hearing 
officer also assigned a 20 percent rating for the veteran's 
residuals of a compression fracture of the thoracic spine, 
effective April 16, 1996 and a 10 percent rating for migraine 
headaches, effective April 16, 1996.  

In July 1999 the veteran appeared and gave testimony at a 
hearing in Washington, D.C., before the undersigned Board 
member.  A transcript of this hearing is of record.  At the 
hearing, the veteran indicated that he did not wish to 
continue his appeal in regard to the issue of service 
connection for the residuals of a right foot injury and, as 
such, this issue is not on appeal at this time.  The other 
issues listed on the title page of this decision are before 
the Board for appellate consideration at this time.  

For reasons made evident below, the issues of entitlement to 
increased ratings for the veteran's thoracic spine disorder, 
cervical spine disorder, and migraine headaches will be 
discussed in the remand section of this decision.  


FINDINGS OF FACT

1.  The veteran's left knee disability, post operative 
status, is due to a left knee injury sustained during 
service.  

2.  The veteran's claim for service connection for a right 
knee disorder is not plausible.  

3.  The veteran's claim for service connection for residuals 
of a left testicle injury is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's left knee disability, post operative 
status, was incurred during service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991 & Supp. 1999).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left testicle injury.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Factual Basis

On the veteran's November 1992 physical examination prior to 
service enlistment the lower extremities and the 
genitourinary system were evaluated as normal.  Review of the 
service medical records reveals that the veteran was seen in 
early April 1995 with complaints of pain and edema in the 
left testicle of one day duration.  He reported a similar 
episode while playing football in high school.  He could 
identify no trauma or injury on this occasion.  Evaluation 
revealed minor edema, erythema, and point tenderness in the 
left testicle.  The assessment was epididymitis.  After being 
seen later in April 1995 the assessment was testicular pain 
without abnormal findings.  On the veteran's March 1996 
examination prior to service discharge, the genitourinary 
system and lower extremities were evaluated as normal on 
clinical evaluation.  In the Physician's Summary, it was 
noted that the veteran had been diagnosed with bilateral 
retropatellar pain syndrome eight months earlier.  It was 
also reported that he had been diagnosed with bursitis of the 
knees.  

The veteran was seen by the VA as an outpatient on May 5, 
1996, with complaints of pain and swelling in the left knee.  
He said that he was doing yard work when he kicked a board 
with his right foot and his left knee " went out" on him 
and he fell on his side.  After further treatment the 
following day, the assessment was rule out left knee torn 
meniscus.  An MRI performed on the left knee in late May 1996 
revealed a complete anterior cruciate ligament disruption, a 
moderate joint effusion, and contusions of the lateral 
femoral condyle, the medial and lateral plateau, and the 
fibula head.  

On VA medical examination in early June 1996 the veteran 
could not straighten his left knee fully and lacked 5 degrees 
of extension.  Passive manipulation of the left knee was 
unremarkable.  There was no laxity of the anterior cruciate 
ligament noted on manipulation.  There appeared to be mild 
atrophy of the left thigh.  Examination of the right knee was 
unremarkable.  Evaluation of the external genitalia was 
normal.  The diagnoses included arthralgia of both knees with 
normal right knee examination and pain, swelling and 
limitation of the left knee due to injury shortly after 
service discharge.  A history of injury to the left testicle 
with a normal examination was also diagnosed.  

Private clinical records reveal that, in early June 1996, the 
veteran underwent an arthroscopic meniscectomy, and 
debridement/shaving of the articular cartilage of the left 
knee.  The post operative diagnoses were tear, lateral 
meniscus, posterior horn with partial detachment; a complete 
tear of the anterior cruciate ligament; and a chrondral 
defect, lateral femoral condyle.  

In an August 1996 statement, James E. Weilbaecher, M.D., 
certified that the veteran had complained that he had 
retropatellar pain syndrome and bursitis in 1995, while in 
the military.  

On VA orthopedic examination in February 1997, the veteran 
said that he injured both his knees while in the service.  
The veteran was noted to use a brace on the left and a crutch 
due to left knee surgery.  He was also reported to complain 
of pain in his right knee.  On examination of the right knee, 
there was no obvious swelling or deformity.  He had full 
extension in the right knee and flexion was to 140 degrees.  
The ligaments were intact and there was no joint line pain.  
There was no patellar pain on full extension.  An X-ray of 
the right knee was normal.  The diagnoses were status post 
anterior cruciate tear of the left knee with degenerative 
joint disease and right knee pain with normal examination.  

During an August 1997 hearing at the RO the veteran said that 
he injured his knees in service as a result of parachute 
jumping.  He said that he had pain and swelling in the knees 
prior to discharge from service.  He also said that shortly 
after his return from service, he injured his left knee when 
it collapsed and caused him to fall.  The veteran also said 
that he injured his left testicle when it was caught in a 
harness while parachute jumping.  He said that it now would 
become swollen and painful about once a month.  

At a July 1999 hearing before the undersigned Board member in 
Washington D.C., the veteran said that he damaged both his 
knees as a result of numerous parachute jumps during service.  
He said that, shortly after service, he stepped from a small 
wall in his back yard and that his left knee just buckled 
under him and caused him to fall on it.  As a result of this 
injury, he had to undergo surgery on his left knee in June 
1996.  He also said that he has pain in his right knee and 
occasional swelling.  The veteran also said that he injured 
his left testicle during service as a result of parachute 
jumping.  He further stated that he gets pain and swelling in 
the testicle.  He said he was treated for this disability at 
the health clinic of his college in late 1998.  He said that 
the doctor who treated him said that the symptoms were 
probably caused by the way he sat or the wearing of tight 
jeans.  The reported diagnosis was epididymitis.  

I. Post Operative Left Knee Disorder  

The Board notes initially that the veteran's claim for 
service connection for a post operative left knee disorder is 
"well grounded" within the meaning of the provisions of 
38 U.S.C.A. § 5107(a), in that it is plausible.  All relevant 
evidence pertaining to this issue has been obtained to the 
extent necessary and no further assistance to the veteran is 
required in order to satisfy the VA's duty to assist him in 
the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

The veteran's examination prior to separation from service 
was conducted in March 1996 and contained notations to the 
effect that the veteran had been diagnosed as having bursitis 
and retropatellar pain syndrome in the left knee while in the 
military.  Post service clinical records show that on May 5, 
1996, a few weeks after his service discharge, his left knee 
buckled under him and caused him to fall and injure the knee.  
As a result of this injury he sustained a tear and partial 
detachment of the posterior horn of the left lateral 
meniscus, a complete tear of the anterior cruciate ligament; 
and a chrondral defect in the lateral femoral condyle, which 
required surgical repair in June 1996.  In view of the 
clinical evidence of left knee bursitis and retropatellar 
pain syndrome during service, and the clinical evidence of 
weakness and instability of the left knee shortly after 
service, it is the opinion of the Board that the veteran's 
May 1996 left knee injury was caused by the left knee 
pathology which developed during service.  Since that is the 
case, service connection for the veteran's post operative 
left knee disability is warranted.  

II. Right Knee Disability and Residuals of a Left testicle 
Injury.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

The threshold question in regard to the issues of service 
connection for a right knee disorder and service connection 
for residuals of an injury to the left testicle is whether 
the veteran has met his burden of submitting evidence of 
well-grounded (plausible) claims.  If not, the claims must 
fail and there is no duty to assist him in their development.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted 
well-grounded claims for service connection for a right knee 
disorder and service connection for the residuals of an 
injury to the left testicle.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
According to a decision by the Court, a well-grounded claim 
requires competent medical evidence of a current disability 
(a medical diagnosis) of incurrence or aggravation of a 
disease or injury during service (lay or medical evidence) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The veteran's service medical records show treatment for 
right knee bursitis and retropatellar pain syndrome and for 
pain and swelling in the left testicle during service.  Thus, 
the second requirement of well-groundedness under the Court's 
holding in the Caluza case has been met in regard to these 
claims.  However, the post service clinical records do not 
show any evidence of a current  right knee disorder or left 
testicular disorder at present.  As such, the first Caluza 
requirement for well-grounded claims for both disorders has 
not been met.  Nor has any physician linked a current right 
knee disorder or left testicle disorder to an injury or 
injuries in service.  Thus the third requirement for a well-
grounded claim under Caluza has not been met in regard to the 
veteran's claims for service connection for a right knee 
disorder and residuals of a left testicle injury.  The Board 
notes that, at his July 1999 hearing, the veteran said that 
he received treatment at his college for pain and swelling in 
left testicle and that a diagnosis of epididymitis was 
rendered on that occasion.  However, there is no clinical 
documentation of this reported treatment in the claims folder 
and, in any event, the veteran also stated that the physician 
who treated him on that occasion did not attribute his 
epididymitis to any inservice injury.  Accordingly, even if 
clinical documentation of this treatment was of record, it 
would not suffice to render the veteran's claim for service 
connection for residuals of a left testicle injury well-
rounded.  

In view of the above, the veteran's claims for service 
connection for a right knee disorder and service connection 
for residuals of a left testicle injury are not well grounded 
and must be denied.  



ORDER

Service connection for a left knee disability, post operative 
status, is granted.  

Service connection for a right knee disability is denied.  

Service connection for residuals of an injury to the left 
testicle is denied.  


REMAND

The veteran has been assigned a 20 percent evaluation for 
residuals of a compression fracture of the thoracic spine 
based on a demonstrable deformity of a vertebral body and 
limitation of motion.  His service-connected cervical spine 
disability has been evaluated as noncompensable.  

The veteran was last afforded a VA orthopedic examination of 
his service-connected thoracic and cervical spine 
disabilities in February 1997.  During the July 1999 hearing 
before the undersigned Board member, the veteran and his 
representative asserted that this examination did not 
adequately reflect the full severity of his thoracic and 
cervical spine disorders at the time since the evaluation did 
not assess the functional loss resulting from pain, as 
required by the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In DeLuca, the Court held, essentially, that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
diagnostic code provides for a rating based on limitation of 
motion.  Under the provisions of 38 C.F.R. §§ 4.40, and 4.45, 
consideration must be functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and pain on 
undertaking movement.  The Court also stated that the medical 
examination must show that the examiner took into account the 
functional disability due to pain in determining the 
limitation of motion.  The February 1997 VA orthopedic 
examination of the veteran's spine did make reference to the 
veteran's complaints of pain in the cervical and thoracic 
spine.  The physician reported that there was a full range of 
motion of the neck and lumbosacral spine, and no objective 
evidence of pain on motion of the thoracic spine.  However, 
in view of the fact that the physician did not report on the 
presence or absence of all the clinical findings needing to 
be addressed, as per the DeLuca case, the Board must agree 
with the veteran that the evaluation did not provide 
sufficient specific information responsive to the provisions 
of 38 C.F.R. §§ 4.40, and 4.45 as required by the Court.  
Therefore, a further VA orthopedic examination is necessary 
prior to further appellate consideration of the veteran's 
claims for increased ratings for his cervical spine and 
thoracic spine disabilities.  

In regard to the claim for an increased rating for his 
migraine headaches, the veteran has asserted that he receives 
ongoing treatment for his headaches from the VA.  A review of 
the claims folder reveals no clinical records reflecting such 
treatment subsequent to February 1997.  The Board also notes 
that the veteran last received a VA neurological examination 
of his migraine headaches in May 1996 and the veteran and his 
representative have requested that a current examination be 
conducted prior to further appellate consideration of his 
claim for an increased rating for this disability.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for headaches at the 
VA Medical Centers in Durham, North 
Carolina, and Asheville, North Carolina, 
subsequent to February 1997.  All records 
obtained should be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current degree of severity of his service 
connected thoracic spine and cervical 
spine disabilities.  All clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner prior to the examination 
so that the pertinent clinical records 
may be studied in detail.  The physician 
should state that he has reviewed the 
examination report in the report of his 
examination.  The examiner should report 
the pertinent medical complaints, 
symptoms, and clinical findings, 
including range of the thoracic and 
cervical spine motion in degrees and in 
all planes.  The limitation of motion in 
the thoracic and cervical spine should be 
characterized as slight, moderate, or 
severe.  The examiner should also comment 
on functional limitation, if any, caused 
by the veteran's service-connected 
thoracic and cervical spine disabilities 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  As such, the examiner 
should report any weakened movement, 
excess fatigability, pain on undertaking 
motion, and incoordination caused by the 
veteran's service-connected thoracic and 
cervical spine disabilities.  If 
possible, the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, pain on 
undertaking motion, or incoordination 
should be expressed by the examiner.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
severity of her service-connected 
migraine headaches.  All necessary 
special studies should be conducted and 
all pertinent clinical findings reported 
in detail.  The examiner should elicit 
from the veteran a detailed history of 
his headaches and a detailed description 
of his symptoms.  The examiner should 
also comment as to the frequency of the 
veteran's migraine headaches and state 
whether they are characteristically 
prostrating, or completely prostrating, 
and prolonged, and productive of severe 
economic inadaptability.  

4.  Then, the RO should again adjudicate 
the veteran's claims for increased 
ratings for his cervical spine disorder, 
thoracic spine disorder, and migraine 
headaches.  In the adjudication of these 
claims the RO must consider the Court's 
decision in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If these benefits are 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The  purpose of this remand is to obtain 
additional clinical evidence and to comply with a precedent 
decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







